Case 1:18-cv-03368-RLY-MPB Document 29 Filed 07/03/19 Page 1 of 2 PageID #: 175



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CHRISTOPHER MCCALLEY and                        )
 MARILYN MCCALLEY, Individually and              )
 as Parents of PATRICK MCCALLEY,                 )     Case Number: 1:18-cv-3368-RLY-MPB
 Deceased,                                       )
                                                 )
                            Plaintiffs,          )
               v.                                )
                                                 )
 CARMEL CLAY SCHOOL                              )
 CORPORATION, doing business through the         )
 Board of School Trustees of the Carmel Clay     )
 Schools, CARMEL HIGH SCHOOL, CITY               )
 OF CARMEL, TOBY STEELE, NICHOLAS                )
 WAHL, and CARMEL POLICE OFFICER                 )
 PHIL HOBSON,                                    )
                                                 )
                                   Defendants.   )


             NOTICE OF MEDIATION DATE AND MEDIATOR SELECTION

        Come now Plaintiffs, by counsel, and Defendants Carmel Clay School Corporation and

 Carmel High School, and hereby notify the Court that the parties have all selected Kyle Baker,

 The Mediation Group, kbaker@mede8.com, 8888 Keystone Crossing, Suite 1500, Indianapolis,

 IN 46240, Phone: 317-569-3000, Facsimile: 317-569-0930, as mediator in this case. The parties

 have agreed upon the date of August 16, 2019 as the date for mediation.

                                                     Respectfully submitted,

                                                     FLYNN & SULLIVAN, PC

                                                     /s/ Sheila M. Sullivan
                                                     Sheila M. Sullivan, Atty No. 14551-49
                                                     Attorney for Plaintiffs
                                                     8910 Wesleyan Road, Suite C
                                                     Indianapolis, IN 46268
                                                     Tel: 317-660-4770
Case 1:18-cv-03368-RLY-MPB Document 29 Filed 07/03/19 Page 2 of 2 PageID #: 176




                                                         /s/ Liberty L. Roberts
                                                         Liberty L. Roberts, Atty. No.
                                                         23107-49 CHURCH CHURCH
                                                         HITTLE + ANTRIM
                                                         10765 Lantern Road, Suite 201
                                                         Fishers, IN 46038
                                                         Attorney for Defendants Carmel Clay
                                                         School Corporation, Carmel High School,
                                                         Toby Steele and Nicholas Wahl


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on this 3rd day of July, 2019, a copy of the
 foregoing will be filed electronically. Notice of this filing will be sent to the following parties by
 electronically by operation of the Court’s CM/ECF system.

 Paul T. Belch                                       Liberty L. Roberts
 Travelers Staff Counsel of Indiana                  Church Church Hittle & Antrim
 pbelch@travelers.com                                lroberts@cchalaw.com




                                                /s/ Sheila M. Sullivan______________________
                                                Sheila M. Sullivan


 FLYNN & SULLIVAN, P.C.
 8910 Wesleyan Road, Suite C
 Indianapolis, IN 46268
 Telephone: 317-660-4770
 Facsimile: 317-660-4765
 Email: sheila@fstrial.com
